Mr. Justice Hutchison
delivered the opinion of the Court.
The Crédito y Ahorro Ponceño, Inc., a banking corporation, presented for record in the registry of property two notarial instruments. One was an assignment of a mortgage executed by the mortgagee in favor of the bank. The other was a deed of conveyance to the bank of the mortgaged property and a cancellation of the mortgage assigned to the bank and of other mortgages already held by it. Both instruments were recorded subject to a curable defect in that it did not appear that the bank had filed its articles of incorporation in the office of the Executive Secretary of Puerto Rico. In both a duly authorized agent appeared “in the name and stead of the Crédito y Ahorro Ponceño, a bank organized under the laws of Puerto Rico and of record in the office of the Executive Secretary of Puerto Rico with its principal office and domicile in Ponce.” This, we think, was enough to establish the corporate character of the bank for the purpose of recording in its name the property acquired by it.
The ruling appealed from must be reversed.